 



Exhibit 10.1

PRA INTERNATIONAL

FORM OF OPTION AGREEMENT

     THIS OPTION AGREEMENT (the “Agreement”) evidences an agreement made as of
the ___th day of ________, 200___ (the “Date of Grant”), by and between
__________ (the “Optionee”), and PRA INTERNATIONAL, a Delaware corporation (the
“Corporation”).

     WHEREAS, Optionee is an employee of Pharmaceutical Research Associates,
Inc., a Virginia corporation, or another subsidiary of the Corporation (the
“Employer”).

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein set forth, it is agreed as follows:

     1. Option. In consideration of the Optionee’s employment with the Employer,
the Corporation hereby grants to the Optionee the option to purchase that number
of shares of the Corporation’s Common Stock at the exercise price set forth on
Schedule 1 hereto (the “Option”), subject to the terms and conditions of this
Option Agreement and the PRA International 2004 Incentive Award Plan (the
“Plan”) (attached at Exhibit 1). The Option is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code. To the
extent that the Option does not so qualify that portion of the Option shall be
treated as a non-qualified option under Section 422 of the Code. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Plan.

     2. Vesting of Options.

          (a) The Option shall vest in accordance with the terms set forth on
Schedule 1 and the terms of Section 3 hereof.

          (b) Unless sooner terminated in accordance with the terms hereof, the
Option shall terminate (whether or not vested) on the seventh (7th) anniversary
of the Date of Grant.

     3. Expiration of the Option.

          (a) Death or Disability of Employee. In the event that the Optionee’s
employment is terminated by reason of death or disability, the unvested portion
of the Option that would otherwise vest on the next anniversary of the Date of
Grant will automatically vest on a pro rata basis for the period commencing on
the Date of Grant or, if applicable, the most recent anniversary of the Date of
Grant and ending on the date the Optionee’s employment is so terminated, and all
other unvested Options will automatically terminate. The vested portion of the
Option shall be exercisable by the Optionee’s beneficiary or estate for a period
of the earlier of (i) eighteen (18) months following Optionee’s death or
disability or (ii) the seventh (7th) anniversary of the Date of Grant. If the
vested portion of the Option is not exercised within the earlier of (i) eighteen
(18)

 



--------------------------------------------------------------------------------



 



months following Optionee’s death or disability or (ii) the seventh (7th)
anniversary of the Date of Grant, then such vested portion of the Option shall
expire and shall no longer be exercisable.

          (b) Cause. In the event that the Optionee’s employment is terminated
by the Employer for Cause (as defined below) the Option will automatically
terminate and expire and shall no longer be exercisable, whether or not
previously vested. For purposes of this Agreement, “Cause” shall mean: (i) a
material failure of the Optionee to perform his duties and functions as an
employee; (ii) Optionee’s willful failure to perform his material assigned
duties without an excuse that is reasonably acceptable to Employer;
(iii) Optionee engages in an act (or causes an act) that has a material adverse
impact on the reputation, business, business relationships or financial
condition of Employer; (iv) the conviction of or plea of guilty or nolo
contendere by Optionee to a felony or any crime involving moral turpitude, fraud
or misrepresentation; (v) misappropriation or embezzlement by Optionee of funds
or assets of Employer.

          (c) Other Termination. In the event that the Optionee’s employment is
terminated for any reason other than death, disability or Cause, the unvested
portion of the Option will automatically terminate. The Optionee shall have the
right, in the Optionee’s sole discretion, for a period of thirty (30) days
following such termination of employment to exercise the Option. If the Optionee
does not exercise the vested portion of the Option within 30 days after his/her
employment so terminates, then the Option shall expire and shall no longer be
exercisable.

          (d) Forfeiture for Competition. In the event that during Optionee’
employment or during a period of [ ] months thereafter (the “Noncompetition
Period”), Optionee, whether as owner, manager, officer, director, employee,
consultant or otherwise, is engaged or employed by a Competing CRO to provide
Customer Services that are the same or substantially similar to the Customer
Services that Optionee performed for Employer at any time during the twenty-four
(24) months prior to the termination of Optionee’s employment (the “Prohibited
Services”), then in addition to other remedies available to the Corporation,
Optionee shall immediately forfeit all rights under the Option that may have
been granted to Optionee or to which Optionee may be entitled, whether the same
are then vested or not. In addition, to the extent that Optionee exercises any
of the Option during the Noncompetition Period and provides Prohibited Services
then such exercise shall be rescinded and all such shares of common stock of the
Corporation purchased by Optionee pursuant to the exercise of such Option during
the Noncompetition Period may be repurchased by the Corporation, in its sole
discretion, at the price paid by Optionee for such shares of common stock. To
the extent that the Optionee has sold or otherwise disposed of any shares
acquired upon exercise of the Option, then the Optionee shall pay back to the
Corporation any and all proceeds received by the Optionee as a result of such
sale or other disposition. The Optionee shall also return all dividends or other
distributions, if any, paid on such shares.

     The Corporation acknowledges and agrees that ownership by Optionee of not
more than one percent (1.0%) of the shares of any corporation having a class of
equity securities actively traded on a national securities exchange shall not be
deemed, in and of itself, to violate the prohibitions set forth in this section.

2



--------------------------------------------------------------------------------



 



     For the purposes of this Agreement, the term “Customer Services” means any
product or service provided by Employer to a third party for remuneration,
including, but not limited to on a contract or outsourced basis, assisting
pharmaceutical or biotechnology companies in developing and taking drug
compounds, biologics, and drug delivery devices through appropriate regulatory
approval processes, (i) during Optionee’s employment with Employer or (ii) about
which Optionee has material knowledge and that Optionee knows Employer will
provide or has contracted to provide to third parties during the twelve
(12) months following the Optionee’s employment with Employer. “Customer” means
any person or legal entity (and its subsidiaries, agents, employees and
representatives) about whom Optionee has acquired material information based on
employment with Employer and as to whom Optionee has been informed that Employer
provides or will provide Customer Services. “Competing CRO” means any of the
following entities and their affiliates and successors to the extent that and
for so long as those said entities, affiliates, and successors directly compete
with Employer in the provision of Customer Services to Customers: Charles River
Laboratories International, Inc., Covance Inc., ICON plc, Kendle International
Inc., MDS Pharma Services, Omnicare, Inc., PAREXEL International Corporation,
Pharmaceutical Product Development, Inc., Quintiles Transnational Corp., SFBC
International, Inc., and United HealthCare Corporation.

     4. Exercise of Option. To the extent exercisable, the Optionee may exercise
the vested portion of the Option at anytime in whole or in part prior to its
termination under Section 2(b) or Section 3 above by giving written notice of
such exercise to the Corporation, in such form and at such time as the
Corporation may specify from time to time. As a condition to the exercise of any
portion of the Option, the Optionee may be required to execute such documents
and make such representations as the Corporation may require in order to comply
with applicable law. The Option may not be exercised until Optionee shall have
delivered to the Corporation the aggregate exercise price per Share of the
number of Shares for which the Option is being exercised. The exercise price may
be paid by any method prescribed in Section 5.1(c) of the Plan.

     5. Construction and Binding Effect. This Agreement shall be construed
according to the laws of the State of Delaware, without giving effect to any
conflict or choice of law provision, and shall bind the parties, their permitted
assigns and their personal representatives.

     6. Invalidity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the other provisions, and the
Agreement shall be construed in all respects as if an invalid or unenforceable
provision were omitted.

     7. Entire Agreement. This document contains the entire agreement between
the parties and no modification or change in this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto.

3



--------------------------------------------------------------------------------



 



     8. Notices. All notices, requests, consents, payments, demands and other
communications required or contemplated under this Agreement (“Notices”) shall
be in writing and (a) personally delivered; (b) deposited in the United States
mail, registered or certified mail, return receipt requested, with postage
prepaid; or (c) sent by Federal Express or other nationally recognized overnight
delivery service (for next business day delivery), shipping prepaid, as follows:

If to Employer, to:

PRA International
12120 Sunset Hills Road, Suite 600
Reston, VA 20190
Attn:     President and Chief Executive Officer

If to Optionee, to:

The Optionee’s then home address currently on file with the Corporation

or such other persons or address as any party may request by notice given as
aforesaid. Notices shall be deemed given and received at the time of personal
delivery or, if sent by U.S. mail, five (5) business days after the date mailed
in the manner set forth in this Section 9, or, if sent by Federal Express or
other nationally recognized overnight delivery service, one business day after
such sending.

     9. Severability. The provisions of this Agreement shall be deemed
severable, and if any part of any provision is held to be illegal, void,
voidable, invalid, nonbinding or unenforceable in its entirety or partially or
as to any party, for any reason, such provision may be changed, consistent with
the intent of the parties hereto, to the extent reasonably necessary to make the
provision, as so changed, legal, valid, binding and enforceable. If any
provision of this Agreement is held to be illegal, void, voidable, invalid,
nonbinding or unenforceable in its entirety or partially or as to any party, for
any reason, and if such provision cannot be changed consistent with the intent
of the parties hereto to make it fully legal, valid, binding and enforceable,
then such provision shall be stricken from this Agreement, and the remaining
provisions of this Agreement shall not in any way be affected or impaired, but
shall remain in full force and effect.

     10. No Right to Future Grants. The grant of this Option is a voluntary act
by the Corporation and does not give the Optionee any right to, or otherwise
obligate the Corporation to grant any additional options in the future.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Option Agreement as
of the date first above written.

     

  CORPORATION:
 
   

  PRA INTERNATIONAL
 
   

  By:    ___________________________________________

  Title: President and CEO
 
   
 
   

  OPTIONEE:
 
   
 
   
 
   

   
 
   
 
   

  Address:

5